DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 USC § 103 as being unpatentable over Na (Na; Jisu, US 20210366397 A1). 
Regarding claim 1, Na discloses a display device (Na; see [0002]) comprising: 
a display panel including a plurality of gate lines, a plurality of data lines, and a plurality of subpixels (Na describes a display panel 110, a plurality of gate lines Sn, data lines Dm, and subpixels; see Fig. 1, [0046], [0049], [0054]); 
a gate driving circuit configured to supply scan signals to the plurality of gate lines (Na describes gate driving circuits 120-1 and 120-2 driving a plurality of gate lines Sn with a plurality of gate control signals or scan signal; see Fig. 1, [0049]); 
a data driving circuit configured to supply data voltages to the plurality of data lines (Na describes a data driver or data driver driving circuit 160 driving a plurality of gate lines Sn with a plurality of data signals; see Fig. 1, [0054]); 
and a timing controller configured to control the gate driving circuit and the data driving circuit, and control a luminance of the plurality of subpixels (Na describes a timing controller 170 may generate a plurality of control signals CTL1, CTL2, CTL3, CTL4, and CTL5 to control the first gate driver 120-1, the second gate driver 120-2, the first compensation driver 130-1, the second compensation driver 130-2, the bias driver 140, the emission driver 150, and the data driver 160; see [0054]; Na describes compensation drivers 130-1 and 130-2 controlling output luminance to prevent luminance non-uniformity; see [0051])
according to a driving frequency of image data by detecting variable information which is changed according to the driving frequency of the image data supplied from a host system (Na describes a timing controller 170 receiving image data DATA from an external graphics processing unit, a host system; see Fig. 1, [0055]; Na describes scanning a bias line a number of times in a display cycle depending on the frame rate, or according to a frame drive frequency; see [0058]). 
Na differs from the instant invention only in that Na does not appear to explicitly disclose: controlling a variable parameter according to an image driving frequency. 
However, Na does disclose a performing a self-scan operation during a given frame period depending on the whether the frame time is a minimum amount (Na; see [0026]; one of ordinary skill in the art before the effective filing date would have recognized that a minimum frame time in host system data was one driving frequency, and the alternative was a different driving frequency, therefore would have inferred controlling a variable parameter, in this example a self-scan operation, according to an image driving frequency). 
Regarding claim 14, Na discloses a driving method for a display device (Na; see [0002]), the display device including 
a display panel having a plurality of gate lines, a plurality of data lines, and a plurality of subpixels (Na describes a display panel 110, a plurality of gate lines Sn, data lines Dm, and subpixels; see Fig. 1, [0046], [0049], [0054]); 
a gate driving circuit configured to supply scan signals to the plurality of gate lines (Na describes gate driving circuits 120-1 and 120-2 driving a plurality of gate lines Sn with a plurality of gate control signals or scan signal; see Fig. 1, [0049]); 
a data driving circuit configured to supply data voltages to the plurality of data lines (Na describes a data driver or data driver driving circuit 160 driving a plurality of gate lines Sn with a plurality of data signals; see Fig. 1, [0054]); 
and a timing controller (Na describes a timing controller 170; see [0054]), 
the driving method comprising: 
receiving image data and at least one timing signal corresponding to a driving frequency of the image data from a host system (Na describes a timing controller 170 receiving image data DATA from an external graphics processing unit, a host system; see Fig. 1, [0055]); 
detecting variable information which is changed according to the driving frequency of the image data from the at least one timing signal (Na describes scanning a bias line a number of times in a display cycle depending on the frame rate, or according to a frame drive frequency; see [0058]); 
and controlling, by the timing controller, a luminance of the plurality of subpixels according to the driving frequency of the image data based on the variable information (Na describes compensation drivers 130-1 and 130-2 controlling output luminance to prevent luminance non-uniformity; see [0051]).
Na differs from the instant invention in that Na does not appear to explicitly disclose: controlling a variable parameter according to an image driving frequency.
However, Na does disclose a performing a self-scan operation during a given frame period depending on the whether the frame time is a minimum amount (Na; see [0026]; one of ordinary skill in the art before the effective filing date would have recognized that a minimum frame time in host system data was one driving frequency, and the alternative was a different driving frequency, therefore would have inferred controlling a variable parameter, in this example a self-scan operation, according to an image driving frequency). 

Claims 2-3 and 15-16 are rejected under 35 USC § 103 as being unpatentable over Na (Na; Jisu, US 20210366397 A1) in view of Shim (Shim; DongSup, et al., US 20180151109 A1).
Regarding claim 2, Na discloses the display device according to claim 1, wherein the timing controller includes: 
a default mode for displaying the image data at one driving frequency (Na describes system operation at a first driving frequency; see Fig. 3, [0044]); 

Na differs from the instant invention in that Na does not appear to explicitly disclose: a variable refresh rate mode for displaying the image data at a plurality of frequencies. 
However, in an analogous field of endeavor, Shim discloses a display device (Shim; see Fig. 1, [0002]) containing 
a variable refresh rate mode for displaying the image data at a plurality of frequencies (Shim; see [0044]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Na’s display device having a display panel including a plurality of subpixels, and a timing controller controlling a gate driving circuit driving scan signals onto a plurality of gate lines and controlling a data driving circuit driving data voltages onto a plurality of data lines, with Shim’s display device containing a variable refresh rate mode for displaying the image data at a plurality of frequencies, especially when considering the motivation to modify Na with Shim arising from the stated desire to provide an electroluminescent display device and a driving method thereof, in which the brightness of a pixel is maintained when driving of a pixel is changed from one refresh rate to another refresh rate (Shim; see [0002], [0004]-[0010]). 
Regarding claim 3, Na and Shim disclose the display device according to claim 2, wherein 
in the variable refresh rate mode, the image data with a predetermined luminance is supplied to the display panel for a predetermined period (Shim describes a timing controller 120 operated in a variable refresh rate mode, or a switchable refresh rate mode; see [0044]; Shim describes maintaining a constant luminance when the refresh rate changes; see [0063]; Shim describes an emission signal generator 150 sequentially changing a second duty ratio for a plurality of intervals, or a predetermined period, in one frame period when switching from the first refresh rate to the second refresh rate). 
The motivation to combine presented prior applies equally here.
Regarding claim 15, Na discloses the driving method according to claim 14, wherein 
in the receiving step, the image data is received to display the image data in one of the following modes: a default mode for displaying the image data at one driving frequency (Na describes system operation at a first driving frequency; see Fig. 3, [0044]); 

Na differs from the instant invention in that Na does not appear to explicitly disclose: a variable refresh rate mode for displaying the image data at a plurality of frequencies. 
However, in an analogous field of endeavor, Shim discloses a display device (Shim; see Fig. 1, [0002]) containing 
a variable refresh rate mode for displaying the image data at a plurality of frequencies (Shim; see [0044]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Na’s driving method for a display device having a display panel including a plurality of subpixels, and a timing controller controlling a gate driving circuit driving scan signals onto a plurality of gate lines and controlling a data driving circuit driving data voltages onto a plurality of data lines, with Shim’s display device containing a variable refresh rate mode for displaying the image data at a plurality of frequencies, especially when considering the motivation to modify Na with Shim arising from the stated desire to provide an electroluminescent display device and a driving method thereof, in which the brightness of a pixel is maintained when driving of a pixel is changed from one refresh rate to another refresh rate (Shim; see [0002], [0004]-[0010]). 
Regarding claim 16, Na and Shim disclose the driving method according to claim 15, wherein 
in the variable refresh rate mode, the image data with a predetermined luminance is supplied to the display panel for a predetermined period (Shim describes a timing controller 120 operated in a variable refresh rate mode, or a switchable refresh rate mode; see [0044]; Shim describes maintaining a constant luminance when the refresh rate changes; see [0063]; Shim describes an emission signal generator 150 sequentially changing a second duty ratio for a plurality of intervals, or a predetermined period, in one frame period when switching from the first refresh rate to the second refresh rate). 
The motivation to combine presented prior applies equally here.

Claim 4 is rejected under 35 USC § 103 as being unpatentable over Na (Na; Jisu, US 20210366397 A1) in view of Shim (Shim; DongSup, et al., US 20180151109 A1), and further in view of Choi (Choi; Yong-Jun, et al., US 20130038621 A1). 
Regarding claim 4, Na and Shim disclose the display device according to claim 2, wherein 
in the variable refresh rate mode, one horizontal period is the same and a vertical blank period is variable with respect to the plurality of driving frequencies (Shim describes changing a refresh rate by adding a horizontal blank interval or a vertical blank interval; see [0044]; one of ordinary skill in the art before the effective filing date would have recognized that not inserting a horizontal blank interval would keep the horizontal period the same, and inserting a vertical blank interval would change the driving frequency). 
Na and Shim differ from the instant invention in that Na and Shim do not appear to disclose: a variable vertical blank period. 
However, in an analogous field of endeavor, Choi discloses a display device (Choi; see Fig. 1, [0002]) containing 
a variable vertical blank period (Choi describes changing a length of a vertical blank period; see [0224]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Na’s and Shim’s display device having a display panel including a plurality of subpixels, and a timing controller controlling a gate driving circuit driving scan signals onto a plurality of gate lines and controlling a data driving circuit driving data voltages onto a plurality of data lines, the timing controller having a variable refresh rate mode for displaying the image data at a plurality of frequencies, with Choi’s display device containing a variable vertical blank period, especially when considering the motivation to modify Na and Shim with Choi arising from the stated desire to provide a display device that prevents a luminance change while reducing power consumption (Choi; see [0013]). 
 
Allowable Subject Matter
Claims 5-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
YU; Jaesung, US 20180061915 A1, describes a display device having a display panel including a plurality of subpixels, and a timing controller controlling a gate driving circuit driving scan signals onto a plurality of gate lines and controlling a data driving circuit driving data voltages onto a plurality of data lines, the timing controller having a different refresh rate (see Fig. 4, [0046]), but does not describe a variable refresh rate mode and a variable vertical blank period; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693